Citation Nr: 1517066	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  09-35 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a variously diagnosed psychiatric disability, to include posttraumatic stress disorder (PTSD).  

2. Entitlement to service connection for a neck disability.  

3. Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1980 to November 1980.  These matters are before the Board of Veterans' Appeals (Board) on appeal from November 2007 and September 2009 rating decisions of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  In May 2009, a hearing was held before a Decision Review Officer (DRO) at the RO, and in October 2011, a Travel Board hearing was held before the undersigned.  Transcripts of both hearings are in the Veteran's record.  In March 2012, the case was remanded for additional development.  In February 2015, the Board sought a Veterans Health Administration (VHA) expert medical advisory opinion; such opinion was received in March 2015.  


FINDINGS OF FACT

1. The record shows that the Veteran has a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 based on a stressor event in service that is corroborated by credible supporting evidence.  

2. A neck disability was not manifested in service; arthritis of the cervical spine was not manifested in the first postservice year; and the preponderance of the evidence is against a finding that the Veteran's current neck disability is related to his service.  

3. A low back disability was not manifested in service; arthritis of the thoracolumbar spine was not manifested in the first postservice year; and the preponderance of the evidence is against a finding that the Veteran's current low back disability is related to his service.  
CONCLUSIONS OF LAW

1. Service connection for PTSD is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2014).  

2. Service connection for a neck disability is not warranted.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  

3. Service connection for a low back disability is not warranted.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in September 2006, April 2007, and April 2009, VA notified the Veteran of the information needed to substantiate his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as notice of how VA assigns disability ratings and effective dates of awards.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing to fulfill two duties to comply with the above regulation:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the October 2011 hearing, the undersigned discussed the evidence that is needed to substantiate the claims of service connection and identified evidence to be secured (i.e., any records of postservice treatment for such disabilities).  The Veteran was assisted at the hearing by his representative.  Following the Board's March 2012 remand, the VA sent the Veteran a letter requesting releases for any outstanding private treatment records; the Veteran has since submitted additional private treatment records.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  

The Veteran's service treatment records (STRs), service personnel records (SPRs), pertinent postservice treatment records, and Social Security Administration (SSA) records have been secured.  An April 2012 letter asked the Veteran to provide releases for VA to obtain his treatment records related to his back and neck treatment from Kettering Hospital and from Dr. M.B., or to obtain and submit the records himself; he has submitted those records.  He was afforded VA examinations in September 2007, June 2009, and April 2012, and the Board secured a March 2015 VHA advisory medical opinion in the matter.  The Board finds that the examination reports and VHA medical opinion, cumulatively, are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007), and that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

The Veteran's SPRs show that he was counseled numerous times by his squad leader and platoon sergeant for missing formations and for poor uniform/personal appearance.  In June 1980, he was counseled for missing formations and class, disobeying an order when he "broke chain of command," and oversleeping and missing cleaning duty; it was noted that hr "moved like an old man," mouthed off, and threatened to assault his squad leader when he was ordered to do something.  In July 1980, he was counseled for missing formations and class, and for poor uniform/personal appearance.  It was noted that he had been absent from formation 6 times over the past month and a half.  In August 1980, he was counseled on two separate occasions for being absent from duty and for poor uniform/personal appearance.  In September 1980, he was disciplined for missing extra duty.  

August 1980 STRs show that the Veteran sustained a head injury without loss of consciousness.  The diagnosis was scalp laceration.  The laceration was sutured and was healing well several days later when the sutures were removed.  

September 1980 STRs show that the Veteran sustained abdominal injuries from being beaten and kicked by 3-4 men.  He reported left flank pain with tenderness in the upper and lower left quadrants.  X-rays of the abdomen did not reveal any significant abnormality.  The diagnoses were possible internal injuries and possible abdominal injury.  

A September 1980 recommendation for separation notes that the Veteran had a "poor attitude, apathetic behavior, and basic lack of appropriate interest [causing him] to become a serious disciplinary and morale problem within his platoon."  He "seem[ed] slow in the comprehension of instructions and also very forgetful."  

On September 1980 service separation examination (for a Chapter 13 discharge), clinical evaluation of the spine and psychiatric evaluation were normal.  In a September 1980 report of medical history, the Veteran indicated that he had a head injury, but denied recurrent back pain, swollen or painful joints, frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, and nervous trouble of any sort.  

An October 1980 DA Form 2173 (statement of medical examination and duty status) indicates that the Veteran was admitted for possible abdominal injury in September 1980, and that he reported that he had been assaulted by 3 men.

On January 2001, June 2004, and June 2005 VA depression/alcoholism/PTSD screenings, the Veteran generally denied PTSD-related symptoms (traumatic events in service causing nightmares, intrusive thoughts, hypervigilance, etc.) and reported alcoholism and periodic depression.

December 2002 private treatment records from Grandview Medical Center show that the Veteran was seen in the emergency department for complaints of back pain from a fall on ice.  X-rays of the lumbar spine were unremarkable.  The diagnosis was low back strain.  

June 2004 VA treatment records show that the Veteran reported that he had significant periods throughout his life when he had difficulty getting along with his family, spouse, and close friends, and that he had serious depression, anxiety, and difficulty with understanding, concentrating, or remembering.  On a PTSD screening, he denied traumatic experiences that caused repeated memories/thoughts and hypervigilance.  

October 2004 VA treatment records show a complaint of low back pain from a 
6-month old injury.  X-rays revealed very early degenerative changes in the lumbar spine.  

June through August 2005 VA treatment records show that the Veteran reported symptoms present for the past year or so since he stopped drinking, including anxiety, irritability, racing thoughts, sleep disturbance, and moodiness.  The diagnoses were chronic back pain and anxiety disorder - not otherwise specified and alcohol dependence, in sustained full remission. 

September and October 2005 VA treatment records show that the Veteran reported that he was free from depression and anxiety about a year ago when he was drinking regularly/heavily, and that when he stopped drinking he began to have anxiety, depressed mood, irritability, feelings of hopelessness and worthlessness, low libido, and sleep impairment.  The diagnoses were anxiety disorder - not otherwise specified, alcohol dependence in full remission, and marijuana and cocaine abuse in remission.  An October 2005 VA treatment record shows diagnoses of adjustment disorder with depression and anxiety, and rule out bipolar disorder - not otherwise specified.  

October 2005 through January 2007 VA treatment records show that the Veteran reported low back pain and stiffness.  X-rays revealed degenerative changes of the lumbar spine.  Mild degenerative disc disease was diagnosed.

An August 2006 VA psychiatric evaluation report shows that the Veteran reported depression, irritability, and feelings of hopelessness and worthlessness.  He also reported a history of postservice employment as a shipping and receiving clerk in a factory.  The diagnoses were mood disorder - not otherwise specified, anxiety disorder - not otherwise specified, marijuana abuse, and history of cocaine abuse and alcohol dependency in full sustained remission.  

A September 2006 VA psychiatric evaluation report shows that the Veteran reported that he had been depressed for approximately the past 2 years because of stress at home and finances.  He also reported that he had been assaulted in service and since then has had a lot of anger, anxiety, sleep disturbance with nightmares, intrusive thoughts, and an exaggerated startle response.  The assessment was rule out PTSD related to being beaten by 3 men in the service.  

In his September 2006 statements, the Veteran indicated that he was assaulted in service by 3 men who were dressed as "bikers," was beaten and choked unconscious, and sustained serious injuries to his kidneys.  He stated that he became depressed, withdrawn, nervous, and paranoid that he would be assaulted again.  He indicated that one of his assailants lived in his barracks and continued to threaten him.  He stated that he had difficulty coping with military life and was discharged several months later due to behavioral problems.  

A November 2006 statement from the Veteran's mother indicates that the Veteran has been taking medication and dealing with emotional problems since he was assaulted in service.  

February through April 2007 private treatment records from Dayton Primary Care show that the Veteran reported constant low back pain since he fell and injured his back several years ago, after which he could not walk for 7 days.  

February 2007 through October 2009 private treatment records from M.B., M.D., show complaints of low back pain and diagnoses of herniated disc and lumbar radiculopathy.  In March 2007, the Veteran reported that he fell and injured his back several years prior, and in February 2008, he reported that he fell on his back when he slipped in the shower.  

April and May 2007 VA treatment records show complaints of chronic low back pain with onset in approximately 1999-2000 when he slipped on some ice.  The pain was exacerbated by shoveling snow.  The diagnoses were lower back pain and osteoarthritis.  

September 2007 VA treatment records show complaints of lower back pain for a months-old injury.  X-rays revealed degenerative changes of the lumbar spine.  

On September 2007 VA psychiatric examination, the Veteran reported a history of behavioral problems, including skipping school, getting suspended from high school for getting into fights, dropping out of high school as a sophomore, stealing a car and other petty theft, and using alcohol and marijuana.  He indicated that he was "jumped" twice in service and that he began having problems in the military and became depressed after he was assaulted by 3 men.  He reported postservice employment as a forklift driver, press operator, and as a carpenter and concrete laborer.  The examiner noted that the assault in service was subsequent to the disciplinary reports, not prior to them as the Veteran claimed.  The diagnoses were recurrent major depression, chronic PTSD, alcohol dependence in remission, and rule out anti-social personality disorder.  The examiner opined that the Veteran did have major depression and PTSD, but they "are not related to his military service, but to his personality disorder, alcoholism, and the consequences of his drinking and disregard of society's norms."  The examiner explained that the Veteran's behavior prior to service suggests problems with authority, failure to take responsibility, blaming others, underage drinking, association with others involved in criminal activity, and problems with anger and resentments.  While in the service, and before he was assaulted, he already showed a disregard for authority, irritability, anger, and passive-aggressiveness.  Upon discharge, he engaged in serious illegal behavior, acted impulsively, showed irritability and aggressiveness, irresponsibility, and lack of remorse, breaking the law when it served his purpose (continuing unemployment compensation when he was working).  Given his pattern of behavior before enlisting, it is highly unlikely that one, or even two, physical conflicts would have resulted in a significant personality change consistent with PTSD.  Much more significantly traumatic are both the stabbing by the Veteran's father and the long-term exposure to an extremely dangerous environment while incarcerated in prison.  

November and December 2007 VA treatment records show diagnoses of recurrent major depression, chronic PTSD, alcohol dependence in remission, and rule out anti-social personality disorder.  The Veteran reported low back pain for a couple of years, and that a CT scan revealed DDD of the lumbar spine.  

A January 2008 VA psychiatric evaluation shows that the Veteran complained of intrusive thoughts of guys jumping on him in the military.  He reported that he quit high school in the 11th grade after many suspensions for up to "a few months" for repeated infractions such as cutting class.  He also reported "not fitting in" ever since enlistment and having frequent infractions for uniform violations, lateness to formation, and altercation with superiors.  The diagnosis was PTSD.  The counselor opined that the Veteran's "symptoms appear to be more of a reflection of his reaction to societal demands and situations, which apparently began in childhood."  The counselor explained that his negative behaviors were in evidence starting in his school years, by his report, long before his accession into the military.  The assaults appear to be more of a confirming reflection of societal unfairness previously learned than a causative factor by themselves.  

A January 2008 private treatment record from Good Samaritan Hospital indicates that the Veteran reported the gradual onset of low back pain with chronic back pain for 3 years.  

January through May 2008 VA treatment records show complaints of back pain and indicate that MRI revealed multilevel degenerative changes and disc herniation.  

April through October 2008 private treatment records from Kettering Health Network show that in July 2008 the Veteran reported back and leg pain for the past 2 years, aggravated in the past 6-7 months after an epidural steroid injection.  In July 2008 he was admitted for laminectomy with posterior interbody fusion of the lumbosacral spine.  

June through December 2008 VA treatment records note that the Veteran reported a history of low back pain for 2 1/2 years and continued back pain following back surgery for a herniated disc in July.  February and May 2009 X-rays revealed DDD of the lumbar and cervical spine.  

January and February 2009 VA treatment records show that the Veteran reported that his depression, anxiety, and sleep problems increased following the death of his cousin, and that he had attempted to shoot himself, but the gun failed to fire.  
A February 2009 letter from S.S., M.D., a VA psychiatrist, indicates that he has treated the Veteran since September 2005, and that his current diagnoses were chronic PTSD, recurrent major depression, alcohol dependence in remission, and anti-social traits.  Dr. S.S. opined that the Veteran's "current symptoms are at least as likely as not a result of [the] assault in the service."  Dr. S.S. explained that even though he had been in trouble with the law once at the age of 14-15 years old for "joy riding on a golf cart," his personality appeared to have changed after his experiences in the service.  He was more irritable, had anger outbursts, more problems with the law (was even incarcerated), was drinking more alcohol, and was more anxious.  His PTSD symptoms started after service and have continued, hence they are considered to be chronic.  His depression is more likely than not secondary to his PTSD symptoms and their sequelae and his alcohol intake may have increased due to the same reason.  

A March 2009 letter from T.G., D.O., indicates that he saw the Veteran for complaints of lumbar spine pain and bilateral lower extremity paresthesia.  The impression was lumbar radiculopathy and lumbar post laminectomy syndrome.  

A March 2009 VA treatment record shows that the Veteran complained of neck pain that radiated to his back with onset after physical rehabilitation.  

In March 2009, the Veteran filed claims of service connection for neck and back disabilities.  In an April 2009 statement, he asserted that his neck and back disabilities occurred due to the assault in service.  

An April 2009 Ohio Department of Job and Family Service mental functional capacity assessment notes that the Veteran had diagnoses of major depressive disorder and PTSD.  

At the May 2009 DRO hearing, the Veteran testified that he was an outcast since his entry in service.  He stated that he was struck in the head by a piece of metal on one occasion, and when he looked up people were laughing at him.  On another occasion, he was assaulted by 3 men, remained fearful of being assaulted by them again, and has had persistent psychiatric symptoms since.  He stated that he did not get into any trouble before he went into the military.  

A June 2009 VA treatment record shows that the Veteran reported low back pain of 3 1/2 years duration with initial injury in service.  

On June 2009 VA psychiatric examination, the Veteran denied any disciplinary problems in high school, except for a fight, and reported that he was assaulted in service.  He also indicated that his back was hurting after the assault.  The diagnoses were recurrent major depressive disorder with psychotic features, anxiety disorder, and alcohol dependence in early remission.  The examiner opined that the Veteran's "reported traumatic event in service...of being assaulted by some guys is not severe enough to meet the Criteria A for the PTSD diagnosis."  His "current mental disorders of major depressive disorder and anxiety disorder is less likely as not caused or the result of physical assault which occurred in the service."  The examiner explained that the Veteran's major depressive disorder and anxiety seem to be secondary to multiple stressors of marital problems, being unemployed, financial problems, past history of legal problems, and ongoing issues with alcohol dependence.  He had been treated by VA for alcohol dependence and subsequently for depression and anxiety.  Although he had been diagnosed with PTSD due to his reported assault in the service, he had other significant trauma of being stabbed by his father and spending 2 weeks in the hospital, and suffering significant injury to his left arm when he got angry and hit a window in prison.  However, he denies any trouble dealing with the stabbing from his father or the incident in prison, and attributes all his depression and thinks that he has PTSD due to being assaulted in service.  The review of his service history shows that he had significant problems with his conduct even before his reported assault in September 1980.  The Veteran reports significant stress when he was in the service due to being mistreated by other people, although he did not seek any psychiatric help, and there is no record of any psychiatric treatment in service.  He was not treated for depression or reported PTSD symptoms until around 2005 at VA.  Before that he was mainly treated for his alcohol dependence problem.  

June 2009 through March 2010 private treatment records from Dayton Pain Center show complaints of neck and low back pain.  

July 2009 through April 2012 private treatment records from Good Samaritan Hospital show complaints of low back pain related to the Veteran's back surgery several years earlier and related to a fall in May 2011.  A June 2009 letter notes diagnoses of post laminectomy syndrome, left lumbar radiculopathy, and PTSD.  

July 2009 private treatment records from Dr. M.B. show that cervical spondylosis was diagnosed, and an August 2009 record notes "[low back pain] related to Active Duty assault 1980."  

In a September 2009 VA Form 9, the Veteran asserted that he got into some trouble growing up, but it was all minor and infrequent.  He did experiment with alcohol, a beer now and then, but no real drinking.  He quit school at 17 years old and enlisted, but he was not a juvenile delinquent, as the VA examiners make him seem.  He stated that he did not have any real mental health issues until he was assaulted in service, and no one bothered to find out why he was suddenly struggling or having problems after the assault.  He indicated that his depression and anxiety continued postservice, and that he self-medicated with alcohol which caused further problems.  He asserted that being stabbed by his father occurred after service and resulted from his untreated PTSD symptoms.  

An October 2009 letter from Dr. M.B. notes that he has treated the Veteran for low back pain since February 2007.  He had a diagnosis of herniated disc and underwent a lumbar fusion in July 2008.  Dr. M.B. stated that the initial complaint of neck pain in the 2 years he has treated the Veteran was in March 2009; the diagnosis was cervical radiculopathy.  It was noted that the Veteran's service/medical records document that he was assaulted in May 1980, when he was choked and knocked to the ground.  Dr. M.B. opined that the Veteran's herniated disc "is likely to be caused by the injuries he suffered during military service," and that his cervical radiculopathy "is at least as likely as not initiated during his military service."  

An October 2009 VA psychiatric evaluation report by Dr. S.S. shows that the Veteran reported continuous depression and anxiety because his back and neck pain was not well controlled and he was worried about "the devils" coming after him.  The diagnoses were recurrent major depression, chronic PTSD, alcohol dependence in remission, psychotic disorder (questionable), and rule out anti-social personality disorder.   

January 2010 to January 2011 VA treatment records show complaints of depression due to chronic back and neck pain, and anxiety and paranoia about people doing "devil's work" and being unkind to him.  

April 2010 and November 2011 letters from Dr. M.B. indicate that the Veteran was in a normal state of health until 1980.  While serving in the military he was assaulted by an unknown assailant and sustained an initial injury to his lower back.  Since the initial injury he has had several falls and exacerbation of the lower back pain twice while shoveling snow.  In July 2008, lumbar spinal stenosis and lumbar disc herniation were diagnosed.  He underwent surgery, but his pain and function did not improve.  

A July 2010 SSA disability determination indicates that the Veteran was disabled for SSA purposes as of September 2007 due to disorders of the back (discogenic and degenerative) and affective/mood disorders.  SSA records show that the Veteran reported employment as a tool and die press operator, a construction framer, and in shipping and receiving.  In his February 2008 disability report, the Veteran indicated that his back condition initially interfered with his ability to work in 2005.  

A September 2011 letter from C.S., M.D., a VA psychiatrist, indicates that she concurs with the February 2009 letter from Dr. S.S.  Dr. C.S. stated that the Veteran has current diagnoses of recurrent major depression, chronic PTSD, and alcohol dependence in remission.  The Veteran "continues to have chronic symptoms of PTSD and his symptoms appear to have started after the service."  His "depression is more likely than not secondary to his PTSD symptoms." 

At the October 2011 Travel Board hearing, the Veteran testified that members of his platoon treated him like an outcast and tried to fight him from the start of his service.  He reported it to superiors but they did not intervene, and it escalated until he was assaulted.  He testified that he was kicked in the abdomen and back and choked, and was hospitalized for 4-5 days.  He stated that on another occasion someone threw a piece of metal at him which struck his head causing a laceration.  He asserted that his PTSD and neck and back injuries were caused by the assaults in service, and that he had to get out of the service because he thought they would kill him if he did not leave.  He testified that he has had persistent symptoms since service and self-treated with alcohol for many years after his discharge.  

October 2011 through February 2012 private treatment records from Miami Valley Hospital show that the Veteran reported sacroiliac joint area pain and a long history of low back pain.  The diagnoses were sacroiliitis and status post lumbar laminectomy syndrome.  

On April 2012 VA orthopedic examination, the Veteran reported that he was involved in an assault in service, initially sought treatment for his back in 2000 and for his cervical spine pain in 2009, and had constant back and neck pain.  The diagnoses were lumbar spine DDD since 2004 and cervical spine DDD since 2009.  The examiner opined that the Veteran's lumbar spine DDD with discectomy and fusion "is less likely as not caused by or related to active duty service," and that his cervical spine DDD "is not caused by or related to active duty service."  The examiner explained that although the Veteran was involved in an altercation in service, STRs do not indicate injury to the lumbar or cervical spine; they show scalp laceration and abdominal internal injuries.  A review of VA treatment records found a lumbar spine X-ray report in August 2004 which indicates that the Veteran reported low back pain that radiated to the leg of 6 months duration with a history of fall 1 year prior; it was noted that the Veteran denied ever making such a report.  
A July 2014 statement from the Veteran's wife indicates that the Veteran has nightmares about "bikers" coming to "jump" him again, mood swings, substance abuse issues, difficulty being in crowds, irritability, anger, fear of loud noises, and paranoia.  

A March 2015 VHA advisory medical opinion by a psychiatrist indicates that "[g]iven that the [Veteran] does have PTSD and an avoidance pattern that matches with the description of the September 1980 assault, I do conclude that it is at least as likely as not that the [Veteran] has PTSD based on a corroborated stressor event in the service."  He explained that the Veteran had a vulnerability to psychiatric problems, including depression and PTSD, and the assault in the service was at least as likely as not to have contributed to the subsequent development of PTSD.  Although other evaluators concluded that the Veteran's experience with the assault in service only perpetuated a paradigm, his pre-military personality construct may have made him more vulnerable to the development of PTSD in a variety of ways.  The presence or absence of a personality disorder or substance abuse disorder does not exclude the possibility of the Veteran also having PTSD and/or depression.    

PTSD Claim

Service connection for PTSD requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., a diagnosis conforming to DSM-5; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

The Veteran alleges that he has PTSD related to a physical assault he sustained in service.  Based on a close review of the record, the Board finds that the evidence shows that the Veteran has a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 based on a stressor event in service that is corroborated by credible supporting evidence.  The Veteran asserts that he never "fit in" since his enlistment.  His SPRs show that he was disciplined for numerous behavioral problems beginning in June 1980, and his STRs show that he was evaluated for injuries from physical assaults in August and September 1980.  September 1980 STRs show that he reported that he was beaten and kicked by 3-4 men.  Finally, he was discharged from service in September 1980 because he had "become a serious disciplinary and morale problem within his platoon."  The Veteran and his mother state that he has been dealing with emotional problems since his assault in service.  The Board finds that such evidence corroborates his stressor of being physically assaulted in service.  
The March 2015 VHA consulting psychiatrist opined that "it is at least as likely as not" that the Veteran has PTSD based on the corroborated stressor event in service.  As the March 2015 consulting psychiatrist's opinion reflects familiarity with the complete record, accounts for the medical opinions to the contrary, and cites to clinical data in support of the conclusion, the Board finds the opinion the most probative evidence in this matter.  The Board finds no reason to question the expertise of VA's designated expert.  Accordingly the record shows that the Veteran has a diagnosis of PTSD, related by competent evidence to a corroborated stressor event in service.  All of the criteria for establishing service connection for PTSD are met, and service connection for PTSD is warranted.  

Neck Disability

To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Certain chronic diseases (including arthritis) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

It is not in dispute that the Veteran has a neck disability, as cervical spine DDD was diagnosed on April 2012 VA examination.  It is also not in dispute that the Veteran was physically assaulted in service.  The Veteran alleges that his neck was injured during the physical assault in service, and that he has had persistent neck problems since.  His STRs show that in August 1980, he sustained a laceration to his head when he was struck by a piece of metal, and in September 1980, he was treated for abdominal injuries after being assaulted by 3 men.  The STRs, including the September 1980 service separation examination report, are silent for any complaints, treatment, findings, or diagnosis related to the neck.  The initial postservice documentation in the record of neck pain was in March 2009 (nearly 25 years after service).  Notably, when he sought treatment for his neck in March 2009 he did not relate his neck condition to an injury in service.  During the lengthy interval since service, he was seen for other orthopedic complaints on numerous occasions but did not report neck problems until March 2009.  Notably, he did not relate his neck disability to service until the filing of the instant claim for compensation.  His accounts of a neck injury in service are self-serving, and lack probative value.  In light of the foregoing, the Board finds that the preponderance of the evidence is against finding that the Veteran's neck disability manifested in service and persisted.  

Arthritis of the cervical spine is not shown to have been manifested in the Veteran's first postservice year.  The Veteran does not allege otherwise.  Therefore, service connection for such disability on a presumptive basis (i.e., for cervical arthritis as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.  

Whether the Veteran's neck disability may somehow otherwise be related to remote injury in service is a medical question not capable of resolution by mere lay observation; it requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The record contains competent evidence that both supports and is against the claim.  The October 2009 private medical opinion of Dr. M.B. indicates that the Veteran's neck disability "is at least as likely as not initiated during his military service."  The Board notes that Dr. M.B.'s opinion is premised on the Veteran's self-reported account that he sustained a neck injury during the assault in service.  The Veteran's STRs, however, do not support such a finding.  Furthermore, Dr. M.B.'s opinion fails to address the lengthy interval between the assault in service and the onset of his cervical radiculopathy in March 2009.  Accordingly, the Board finds Dr. M.B.'s opinion of limited probative value in this matter.  

The April 2012 VA examiner opined that the Veteran's neck disability "is not caused by or related to active duty service."  As this opinion reflects familiarity with the entire record (including the absence of notation of a neck injury in the STRs) and cites to clinical data that support the conclusion, the Board finds it to be highly probative evidence.  
The Board has considered the Veteran's statements that relate his neck disability to his assault in service; however, as a layperson he is not competent to provide an opinion related disability such as arthritis or disc disease of the cervical spine to an undocumented neck injury from a documented assault in remote service.  Therefore, his opinion in this matter has no probative value.  See Jandreau, 492 F.3d 1372.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a neck disability; hence, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appeal must be denied.  

Low Back Disability

It is not in dispute that the Veteran has a low back disability, as DDD of the lumbar spine was diagnosed on April 2012 VA examination.  It is also not in dispute that he was physically assaulted in service.  The Veteran asserts that he sustained a low back injury during the physical assault in service and has had persistent symptoms since.  His STRs show that he sustained possible abdominal injury from the assault; however, X-rays of the abdomen did not reveal any significant abnormality, and the September 1980 separation examination is silent for any complaints, findings, or diagnosis related to the low back.  Furthermore, the initial report of back complaints in the record was in December 2002, when the Veteran reported back pain following a fall on ice.  Notably, postservice treatment records show that the Veteran also has had multiple back injuries since December 2002 (falling on ice, and in the shower, and from shoveling snow, etc.).  His more recent assertions of persistent low back pain since service, made since filing the instant claim for compensation, are inconsistent with his earlier reports to treatment providers, and are patently compensation-driven and not credible.    

It is not shown (nor does the Veteran allege) that arthritis of the lumbar spine manifested in the first postservice year.  Notably, December 2002 lumbar spine 
X-rays were unremarkable.  The initial evidence lumbar spine arthritis is in October 2004 X-rays.  Therefore, service connection for such disability on a presumptive basis (i.e., for thoracolumbar arthritis as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.  

Regarding whether the low back disability may somehow otherwise be related to service, the record contains competent evidence that both supports and is against the claim.  An August 2009 private treatment record from Dr. M.B. notes "[low back pain] related to Active Duty assault 1980."  April 2010 and November 2011 statements by Dr. M.B. indicate that the Veteran was assaulted in service and sustained the injury to his lower back.  The Board notes that the notation and statements from Dr. M.B. that relate the low back disability to an assault in service appear to be based on the Veteran's self-reported history and are conclusory, unaccompanied by any rationale.  Therefore, the Board finds the August 2009 notation, and the April 2010 and November 2011 statements, by Dr. M.B. lack probative value.  

Dr. M.B.'s October 2009 opinion indicates that the Veteran's low back disability "is likely to be caused by the injuries he suffered during military service."  As the opinion fails to address the absence of notation of a back injury in the STRs, or address the lengthy interval with intercurrent back injuries, the Board finds Dr. M.B.'s October 2009 opinion to also be very limited in probative value.  

The April 2012 VA examiner opined that the Veteran's low back disability "is less likely as not caused by or related to active duty service."  This opinion reflects familiarity with the entire record (including the STRs) and cites to clinical data that support the conclusion; the Board finds it to be highly probative evidence in this matter, and persuasive.  

The Board has considered the Veteran's statements that relate his low back disability to an assault in service.  However, he is a layperson and does not cite to supporting medical opinion or medical literature.  He is not competent to provide an opinion in the matter.  See Jandreau, 492 F.3d 1372.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a low back disability; therefore, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appeal in this matter must be denied.  


ORDER

Service connection for PTSD is granted.  

The appeal seeking service connection for a neck disability is denied.  

The appeal seeking service connection for a low back disability is denied.  


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals  
Department of Veterans Affairs


